 Case 4:21-cv-05059-TOR               ECF No. 84       filed 06/24/21   PageID.1147 Page 1 of 10




  1       Joe Shaeffer, WSBA #33273
          MacDonald Hoague & Bayless
  2       On behalf of The American Civil Liberties
          Union of Washington Foundation
  3       705 Second Avenue, Suite 1500
          Seattle, WA 98104-1745
  4       206-622-1604
  5       Katherine M. Forster, CA Bar #217609
          Munger, Tolles & Olson LLP
  6       350 South Grand Avenue, 50th Floor
          Los Angeles, CA 90071
  7       213-683-9538
  8                                   UNITED STATES DISTRICT COURT

  9                     EASTERN DISTRICT OF WASHINGTON AT RICHLAND
10
11         JOHN DOE 1; JOHN DOE 2; JANE                          No. 4:21-cv-05059-TOR
           DOE 1; JANE DOE 2; JANE DOE 3; and
12         all persons similarly situated,                       PLAINTIFFS’ OPPOSITION TO
                                                                 DEFENDANTS’ MOTION TO
13                                 Plaintiffs,                   CERTIFY STATE LAW ISSUES
                                                                 TO THE WASHINGTON
14                         v.                                    SUPREME COURT

15                                                               Judge: Hon. Thomas O. Rice
           WASHINGTON STATE
16         DEPARTMENT OF CORRECTIONS;                                 NOTE ON MOTION
           CHERYL STRANGE, Secretary of The                                CALENDAR
17         Department of Corrections, in her official                July 12, 2021 at 6:30 pm
           capacity,                                              WITHOUT ORAL ARGUMENT
18
                                   Defendants,
19
                           and
20
           BONNEVILLE INTERNATIONAL,
21         INC.,
                        Interested Party.
22
23
                                                                        MACDONALD HOAGUE & BAYLESS
            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                           705 Second Avenue, Suite 1500
            CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                              Seattle, Washington 98104
            SUPREME COURT - 1
                                                                         Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
 Case 4:21-cv-05059-TOR               ECF No. 84       filed 06/24/21   PageID.1148 Page 2 of 10




  1                   I.      INTRODUCTION AND SUMMARY OF ARGUMENT
  2                Defendants’ Motion to Certify State Law Issues to the Washington Supreme
  3       Court (“Motion to Certify” or “Motion”) should be denied because it is too early in
  4       the litigation to ask another court to opine on potentially significant issues without the
  5       benefit of a reasonably developed record—nor is it appropriate to put the proverbial

  6       cart before the horse by certifying state law issues early in a case that is fundamentally
  7       about federal constitutional rights.
  8                Beyond these broad reasons why certification is inappropriate now, the Motion

  9       should also be denied because the issues that Defendants seek to certify are deficient
10        in several respects. They either improperly assume or ignore facts, mischaracterize
11        Plaintiffs’ claims, lack relevance, or simply make no sense. Whether this is a

12        reflection of the early stage of the proceedings or something else is unclear, but either
13        way, the issues are not properly articulated and the Motion should be denied.
14                                               II.     ARGUMENT
15        A.       Defendants’ Motion Is Premature
16                 Defendants’ motion should be denied without prejudice because it is premature
17        and focuses on matters outside the heart of Plaintiffs’ claims. Obtaining the

18        Washington Supreme Court’s views on the issues that Defendants seek to certify
19        would not dispose of this case or even materially advance the central claims at issue.
20        Indeed, the gravamen of Plaintiffs’ lawsuit is their federal constitutional claims. Those

21        claims are entirely independent of any state law issues, much less those that
22        Defendants seek to certify. This litigation is at an early stage; the parties have not
23        even completed initial disclosures under Rule 26. The parties need to develop the
                                                                        MACDONALD HOAGUE & BAYLESS
            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                           705 Second Avenue, Suite 1500
            CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                              Seattle, Washington 98104
            SUPREME COURT - 2
                                                                         Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
 Case 4:21-cv-05059-TOR                 ECF No. 84       filed 06/24/21   PageID.1149 Page 3 of 10




  1       record on the issues that are central to Plaintiffs’ claims. Certification at this early
  2       stage would only distract from this goal.

  3       B.        The Specific Issues Defendants Propose To Certify Are Defective
  4                 In addition to being premature, Defendants’ Motion should be denied because
  5       each and every issue they propose to certify is defective, either because it

  6       misapprehends the nature of Plaintiffs’ claims, assumes or ignores the facts, is not
  7       relevant, or is simply incomprehensible.
  8                         1.      Issue 1: “Whether a request for an injunction under
                                    RCW 42.56.540 can seek to enjoin records 1 that have not been
  9                                 identified as responsive to a PRA request?”
10                  Issue 1 is both irrelevant to the main claims at issue and makes no sense in the
11        context of this case. It is irrelevant because Plaintiffs do not seek (and have not

12        obtained on a preliminary basis) an injunction under RCW 42.56.540 alone. That
13        standard, along with any associated procedural requirements or limitations, has no
14        bearing on the federal constitutional claims that form the core of this litigation.

15        Injunctive relief on Plaintiffs’ federal constitutional claims is governed by Rule 65 of
16        the Federal Rules of Civil Procedure and applicable federal precedent. Indeed, this
17        Court’s preliminary injunction ruling properly focused almost entirely on the federal

18        standard and devoted only a few pages to the standard under RCW 42.56.540. See
19        generally ECF No. 70. A ruling on this question would thus have no impact on either
20

21        1
               Plaintiffs assume that the issue was intended to be framed as whether

22        RCW 42.56.540 can seek to enjoin the disclosure of records that have not been

23        identified as responsive to a PRA request.
                                                                          MACDONALD HOAGUE & BAYLESS
              PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                             705 Second Avenue, Suite 1500
              CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                                Seattle, Washington 98104
              SUPREME COURT - 3
                                                                           Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
 Case 4:21-cv-05059-TOR                 ECF No. 84       filed 06/24/21   PageID.1150 Page 4 of 10




  1       the preliminary injunction or ultimate issues in this case and should be denied on that
  2       basis alone.

  3                 Furthermore, Issue 1 makes no sense because it overlooks the chicken-and-egg
  4       problem that arises in cases like this one. When a member of the public requests
  5       records from the government about, for example, public employees, those employees

  6       are apprised of what records will be produced and have the opportunity to challenge
  7       their disclosure prior to any production taking place. Defendants’ own policies make
  8       clear that while such notice “is provided to all staff and volunteers,” “Offenders will

  9       not be notified as part of normal procedure.” ECF No. 50, Ex. C at 7; see also
10        RCW 42.56.250(12) (requiring notice to public employees when information in their
11        employment files is sought under the PRA). As a general proposition, it may make

12        sense for state employees and prison volunteers to wait until responsive records have
13        been identified before taking legal action to prevent their disclosure. But where, as
14        here, the requested records are about people in state prisons, there is no notice required

15        before the records are produced—and therefore, typically, no opportunity to challenge
16        the disclosure before it happens. Indeed, even after Defendants here learned that
17        Plaintiffs intended to file this lawsuit to prevent disclosure of the records their counsel

18        had deduced were likely to be deemed responsive, Defendants took minimal steps to
19        identify what records were responsive until they filed their Opposition to Plaintiffs’
20        Motion for Preliminary Injunction (“PI Motion”). 2 Obviously, had Plaintiffs waited

21
22        2
              Even the Opposition equivocates as to whether additional responsive records exist.

23        ECF No. 32 at 13 (“The Department is in the process of identifying and gathering
                                                                          MACDONALD HOAGUE & BAYLESS
              PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                             705 Second Avenue, Suite 1500
              CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                                Seattle, Washington 98104
              SUPREME COURT - 4
                                                                           Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
 Case 4:21-cv-05059-TOR                       ECF No. 84   filed 06/24/21   PageID.1151 Page 5 of 10




  1       to take action, they would have been deprived of any possible opportunity to prevent
  2       disclosure.

  3                   Finally, in their argument in favor of certifying Issue 1, Defendants claim that
  4       certain information Plaintiffs seek to prevent from disclosure, including “information
  5       related to their transgender status, sexual history, sexual orientation, victimization,

  6       and other highly personal information” is collected for PREA Risk Assessments,
  7       which Defendants contend are not responsive—and therefore, Defendants suggest,
  8       Plaintiffs’ fear that such information will be disclosed is unfounded. But not only is

  9       it unclear why or how Defendants have decided PREA Risk Assessments are not
10        responsive since such documents contain potentially responsive information, but in
11        their Opposition to the PI Motion, Defendants admitted that other documents that

12        contain such information—including, for example housing reviews—are responsive.
13        ECF No. 32 at 16-18, 22.
14                    For all of the above reasons, Issue 1 should not be certified.

15                              2.      Issue 2: “Whether article I, section 7 of the Washington [S]tate
                                        Constitution exempts an individual’s gender identity under
16                                      RCW 42.56.070(1) as “other statute?” 3
17                    Issue 2 mischaracterizes the contours of the privacy interest that Plaintiffs have

18
19        responsive records to all three requests”); 16-18 (listing “DOC Records Currently

20        Identified as Likely Responsive To the PRA Requests”) (emphasis added).

21        3
                   Plaintiffs        assume     this   means    whether—as      an     “other       statute”     under

22        RCW 42.56.070(1)—article I, section 7 of the Washington State Constitution

23        exempts an individual’s gender identity from disclosure.
                                                                            MACDONALD HOAGUE & BAYLESS
              PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                               705 Second Avenue, Suite 1500
              CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                                  Seattle, Washington 98104
              SUPREME COURT - 5
                                                                             Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
 Case 4:21-cv-05059-TOR                 ECF No. 84       filed 06/24/21   PageID.1152 Page 6 of 10




  1       placed in issue in this lawsuit. In this regard, it echoes some of Defendants’ arguments
  2       in their Opposition to the PI Motion. Once again: Plaintiffs do not contend that there

  3       is a cognizable privacy interest in “gender identity” itself, considered in isolation.
  4       “Gender identity” simply means one’s sense of being female, male, both, or neither.
  5       ECF No. 10 (Declaration of Dan Karasic, M.D.) at 4, ¶ 7. The privacy interest at issue

  6       here is in one’s transgender status (or non-binary status, or intersex condition)—in
  7       other words, the situation where a person’s gender identity does not align with their
  8       sex assigned at birth. Id. Issue 2 is simply not relevant here and should not be

  9       certified.4
10                          3.      Issue 3: “Whether an individual’s gender identity is exempt
                                    under RCW 42.56.240(1) as specific intelligence
11                                  information?”
12                  Issue 3 similarly misstates one of Plaintiffs’ contentions in this litigation.
13        Plaintiffs do not contend that “gender identity” is specific intelligence information.
14        As explained in the PI Motion, Plaintiffs contend that certain of the records at issue

15        fall within this exemption. ECF No. 7 at 29-30. Defendants seem to recognize this in
16        their argument in support of certifying Issue 3, which focuses on PREA Risk
17

18        4
              It may be appropriate later in this litigation to certify a more carefully crafted issue

19        going to the state constitution as an “other statute” exemption here, but Plaintiffs

20        believe the record should be developed in the litigation first. Indeed, Plaintiffs agree

21        with Defendants that in order to tee up the legal issues properly, Defendants must first

22        identify the population of responsive records. Even that basic thing has not yet been

23        done in this litigation.
                                                                          MACDONALD HOAGUE & BAYLESS
              PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                             705 Second Avenue, Suite 1500
              CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                                Seattle, Washington 98104
              SUPREME COURT - 6
                                                                           Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
 Case 4:21-cv-05059-TOR               ECF No. 84       filed 06/24/21   PageID.1153 Page 7 of 10




  1       Assessments. ECF No. 75 at 10-11. Defendants are correct that PREA Risk
  2       Assessments are one of the types of records that Plaintiffs contend fall within the

  3       exemption under RCW 42.56.240(1), but they are not the only such records at issue
  4       here. ECF No. 7 at 30 (discussing more broadly information gathered for PREA
  5       purposes and citing to pertinent forms, including housing reviews). And more

  6       importantly, Defendants contend that PREA Risk Assessments are not responsive and
  7       complain that Plaintiffs sued to prevent their disclosure without any basis.
  8       ECF No. 75 at 7. If that is true, then whether PREA Risk Assessments constitute

  9       specific intelligence information is irrelevant and will not help resolve Plaintiffs’
10        claims. For these reasons, Issue 3 should not be certified.
11                        4.      Issue 4: “Whether an individual’s gender identity is exempt
                                  under RCW 70.02 as protected health care information?”
12
                   Issue 4 suffers from the same defect as Issue 2 in that it mischaracterizes the
13
          privacy interest claimed by Plaintiffs here as solely “gender identity”—and thus, like
14
          Issue 2, Issue 4 is not relevant and should not be certified. It is also unclear at this
15
          early stage whether any important, novel question of state law regarding the scope of
16
          the exemption under RCW 70.02 will arise in this litigation. Issue 4 as formulated
17
          should not be certified at all, and it would be premature to certify any issue going to
18
          the scope of RCW 70.02 at this time.
19
                          5.      Issue 5: Whether an individual’s voluntary disclosure of their
20                                gender identity outside of records authored by DOC
                                  employees are exempt under RCW 42.56?
21
                   Plaintiffs are not certain what the intended meaning of Issue 5 is. As phrased,
22
          it simply does not make sense, and Defendants’ argument in support of certifying
23
                                                                        MACDONALD HOAGUE & BAYLESS
            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                           705 Second Avenue, Suite 1500
            CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                              Seattle, Washington 98104
            SUPREME COURT - 7
                                                                         Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
 Case 4:21-cv-05059-TOR               ECF No. 84       filed 06/24/21   PageID.1154 Page 8 of 10




  1       Issue 5 is only slightly more helpful. Plaintiffs can however, offer this much:
  2       Defendants’ formulation of the issue assumes a fact that is vigorously disputed both

  3       factually (i.e., whether disclosures made by inmates on prison forms are in fact
  4       voluntary) and as to its legal relevance. And based on the briefing to date, it appears
  5       that those disputes are not unique to the state law claims in this case. Defendants have

  6       offered no reason to certify Issue 5 to the Washington Supreme Court, especially at
  7       the outset of this litigation that is centered on federal constitutional claims.
  8                                             III.    CONCLUSION
  9                For the reasons stated above, Plaintiffs respectfully submit that Defendants’
10        motion should be denied.
11                 Dated this 24th day of June, 2021.

12
           MacDonald Hoague & Bayless                         Munger, Tolles & Olson LLP
13
14
                                                              By: s/ Katherine M. Forster________
15         By: s/ Joe Shaeffer_______________                 Katherine M. Forster, CA Bar #217609
           Joe Shaeffer, WSBA #33273                          Admitted pro hac vice
16         joe@mhb.com                                        Katherine.Forster@mto.com
           Attorneys for Plaintiffs                           Attorneys for Plaintiffs
17         On behalf of The American Civil
           Liberties Union of Washington                      350 South Grand Avenue, 50th Floor
18                                                            Los Angeles, CA 90071
           Foundation                                         Tel: 213.683.9538
19                                                            Fax: 213.593.2838
           705 Second Avenue, Suite 1500
20         Seattle, WA 98104
           Tel: 206.622.1604
21         Fax: 206.343.3961
22
23
                                                                        MACDONALD HOAGUE & BAYLESS
            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                           705 Second Avenue, Suite 1500
            CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                              Seattle, Washington 98104
            SUPREME COURT - 8
                                                                         Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
 Case 4:21-cv-05059-TOR               ECF No. 84       filed 06/24/21   PageID.1155 Page 9 of 10




  1         American Civil Liberties Union of Disability Rights Washington
            Washington Foundation
  2
  3        By: s/ Nancy Talner______________
           Nancy Talner, WSBA #11196                          By: s/ Ethan D. Frenchman________
  4        TALNER@aclu-wa.org                                 Ethan D. Frenchman, WSBA #54255
           By: s/ Lisa Nowlin_______________                  ethanf@dr-wa.org
  5                                                           By: s/ Danny Waxwing____________
           Lisa Nowlin, WSBA #51512
  6        lnowlin@aclu-wa.org                                DannyWaxwing, WSBA #54225
           By: s/ Antoinette M. Davis_________                dannyw@dr-wa.org
  7        Antoinette M. Davis, WSBA #29821                   By: s/ Heather McKimmie__________
           tdavis@aclu-wa.org                                 Heather McKimmie, WSBA #36730
  8                                                           heatherm@dr-wa.org
           Attorneys for Plaintiffs                           By: s/ David Carlson______________
  9
           P.O. Box 2728                                      David Carlson, WSBA #35767
10         Seattle, WA 98111                                  davidc@dr-wa.org
           Tel: 206.624.2184
11                                                            Attorneys for Plaintiffs
                                                              315 5th Avenue S, Suite 850
12                                                            Seattle, WA 98104
                                                              Tel: 206.324.1521
13
14
15
16
17

18
19
20

21
22
23
                                                                        MACDONALD HOAGUE & BAYLESS
            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                           705 Second Avenue, Suite 1500
            CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                              Seattle, Washington 98104
            SUPREME COURT - 9
                                                                         Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
Case 4:21-cv-05059-TOR               ECF No. 84       filed 06/24/21   PageID.1156 Page 10 of 10




  1                                      DECLARATION OF SERVICE
  2                I certify that on the date noted below I electronically filed the above-entitled
  3       document with the Clerk of the Court using the CM/ECF system which will send
  4       notification of such filing to the following persons:
  5       Attorneys for Defendants DOC and Stephen Sinclair:

  6       Washington State Attorney General’s Office
  7       Candie Dibble, candie.dibble@atg.wa.gov
  8       Patty E. Willoughby, patty.willoughby@atg.wa.gov
  9
10        Attorney for Interested Parties:
11        Bonneville International, Inc.:

12        Jason Englund, jenglund@bonneville.com
13                 DATED this 24th day of June, 2021, at Seattle, Washington.
14
15                                                             s/ Marry Marze
                                                          Marry Marze, Legal Assistant
16
17

18
19
20

21
22
23
                                                                        MACDONALD HOAGUE & BAYLESS
            PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                           705 Second Avenue, Suite 1500
            CERTIFY STATE LAW ISSUES TO THE WASHINGTON
                                                                              Seattle, Washington 98104
            SUPREME COURT - 10
                                                                         Tel 206.622.1604 Fax 206.343.3961
2098.08 of240301
